                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

RICKY HAND,

                       Petitioner,                :   Case No. 3:19-cv-49

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

WARDEN, North Central Correctional
   Complex
                                                  :
                       Respondent.


                                 RECOMMITAL ORDER


       This case is before the Court on Petitioner=s Objections (ECF No. 7) to the Magistrate

Judge’s Report and Recommendations (ECF No. 4).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.



March 28, 2019                                                *s/Thomas M. Rose

                                                              _____________________________
                                                                     Thomas M. Rose
                                                                United States District Judge




                                                 1
